Appeal from a decision of the Workmen’s Compensation Board, filed August 5, 1976. The board found that the claimant suffered a myocardial infarction as a result of heavy lifting done by the claimant while employed in the employer’s workshop. Fifty percent of claimant’s disability was due to the accident. The board awarded claimant $71.51 per week. Substantial evidence supports the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.